DETAILED ACTION
This office action is in response to the amendment filed June 7, 2022 in which claims 1 and 3-20 are presented for examination and claim 2 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10, and 18-20 are allowed.

Response to Arguments
Applicant’s First Argument:  Objection to claim 1 for minor informalities should be withdrawn in view of current amendments to claim 1.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Second Argument:  Rejection of claim 14 under 35 USC 112(b) should be withdrawn in view of current amendments to claim 14.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Third Argument:  Rejection of claim 1 and claims depending therefrom under 35 USC 103 over various cited references should be withdrawn in view of current amendments to claim 1.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Fourth Argument:  Rejection of claim 11 and claims depending therefrom under 35 USC 103 over various cited references should be withdrawn for unspecified reasons.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  The rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2005/0044605 Hofmann in view of US Pub No. 2011/0271419 Vereen and in further view of USPN 4,817,210 Aldridge et al.
To claim 11, Hofmann discloses a protective shirt (2,5) (see Figures 1-4B; paras. 0024-0043) comprising:
an outer layer (2) that has a main body portion and a pair of sleeves, the main body portion terminating in a bottom edge (annotated Figures 4A-4B, see below);
an inner curtain (5) that is coupled to an inner surface of the main body portion and has a top edge and an opposing bottom edge (annotated Figures 4A-4B), wherein the top edge of the inner curtain is located at a waist region of the main body portion and the inner curtain extends downwardly therefrom and the bottom edge of the inner curtain is disposed above the bottom edge of the main body portion (annotated Figures 4A-4B; para. 0031).
Examiner notes that claim 11 recites a flame resistant “shirt” and Hofmann describes “top garment 2” as a “jacket.”  While it would be improper, for example, to interpret “bottom garment 3” of Hofmann as a “shirt,” Examiner respectfully asserts that “top garment 2” of Hofmann can properly be interpreted as a “shirt.”  The word “shirt” is defined as “a garment for the upper part of the body such as a cloth garment having a collar, sleeves, a front opening, and a tail long enough to be tucked inside trousers or a skirt” (see https://www.merriam-webster.com/dictionary/shirt).  Examiner respectfully asserts that “top garment 2” of Hofmann fits that definition of “shirt.”  Examiner further respectfully asserts that “top garment 2” of Hofmann reads on the limitation “shirt” at least because “top garment 2” would be capable of being worn as a shirt (e.g. worn directly over the skin of a wearer or worn over an undershirt).  Examiner additionally further notes that Applicant does not provide any specific definition for the term “shirt” in the disclosure as originally filed.

    PNG
    media_image1.png
    875
    681
    media_image1.png
    Greyscale

Hofmann discloses a two-layer protective shirt for protection against military chemical warfare attacks (para. 0004).
Hofmann does not expressly disclose a two-layer protective garment for protection against fire and therefore does not disclose the outer layer and inner curtain formed of a flame resistant material.
However, Vereen teaches a two-layer protective shirt (10) for protection against fire with the outer layer and the inner layers both comprising flame resistant materials (see Figures 1-2; col. 2, lines 26-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective garment of Hofmann to comprise flame resistant materials as taught by Vereen to provide fire protection for the wearer.  It would further have been obvious to one of ordinary skill in the art that a wearer of the shirt of Hofmann who is operating in a military theater may encounter fire as well as chemical attacks and could therefore benefit from both chemical resistance and flame resistance.
The modified invention of Hofmann (i.e. Hofmann in view of Vereen, as detailed above) does not teach a flame resistance shirt comprising a compliance indicator that is coupled to the inner curtain and extends downwardly therefrom and has a length such that when the inner curtain is in an untucked condition, a bottom end of the compliance indicator is visible below the bottom edge of the outer layer.
However, Aldridge teaches a flame resistant shirt (50 of Figure 4-6, reproduced below for convenience; col. 4, line 45 – col. 5, line 56) comprising a compliance indicator (80) that is coupled to the inner curtain and extends downwardly therefrom (Examiner respectfully notes that claim 11 does not recite, for example, that the compliance indicator is directly affixed to the inner curtain) and has a length such that when the inner curtain is in an untucked condition, a bottom end of the compliance indicator is visible below the bottom edge of the outer layer (see Figures 4-6; inasmuch as currently claimed, compliance indicator 80 would be capable of being tucked into a lower body garment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Hofmann to include a compliance indicator as taught by Aldridge because Aldridge teaches that this configuration is known in the art and beneficial for providing notification as to whether the liner is missing that can be easily and quickly checked but not easily obstructed and provide reasonable assurance to a supervisor without having to needlessly interrupt the wearer (col. 2, lines 44-60).

    PNG
    media_image2.png
    857
    645
    media_image2.png
    Greyscale

To claim 12, the modified invention of Hofmann (i.e. Hofmann in view of Vereen and Aldridge, as detailed above) further teaches a flame resistant shirt wherein the compliance indicator comprises a tag (see Figures 4-6 of Aldridge; inasmuch as currently claimed, “flap 80” can properly be interpreted as a “tag”).

To claim 15, the modified invention of Hofmann (i.e. Hofmann in view of Vereen and Aldridge, as detailed above) further teaches a fire resistant shirt comprising an outer shell with an integrally attached tag with the outer shell formed of a flame resistant material (see Figures 4-6 of Aldridge; col. 3, lines 40-41 of Aldridge) with the tag formed in compliance with the National Fire Protection Association Standards (col. 3, lines 46-59 of Aldridge).
The modified invention of Aldridge does not specify whether the National Fire Protection Association Standards include the requirement that the tag be formed of a fire resistant material.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the flame resistant shirt such that the tag is of a fire resistant material like the rest of the outer shell to provide additional protection for the wearer from fire.  It would further have been obvious to one of ordinary skill in the art forming the tag of a fire resistant material would partially offset the loss of protection to the wearer from omitting the liner when the tag is in the lowered position due to the liner being omitted.

To claims 16 and 17, the modified invention of Hofmann (i.e. Hofmann in view of Vereen and Aldridge, as detailed above) further teaches a flame resistant shirt wherein at least 10% of the length of the tag is exposed below the bottom edge of the main body portion (see Figures 4-6 of Aldridge).
The modified invention of Hofmann does not expressly teach a flame resistant shirt wherein a length of the tag is between 60% and 90% of a length of the inner curtain.
However, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the flame resistant shirt of the modified invention of Hofmann such that a length of the tag is between 60% and 90% of a length of the inner curtain as a matter of routine optimization.  Examiner further respectfully notes that it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view of Vereen and Aldridge (as applied to claims 11 and 12, above) and in further view of USPN 5,054,125 Snedeker.
To claims 13 and 14, the modified invention of Hofmann (i.e. Hofmann in view of Vereen and Aldridge, as detailed above) further teaches a flame resistant shirt wherein the tag has a bright color that contrasts with the color of the outer shell (col. 3, lines 46-47 of Aldridge) and includes identifying indicia comprising text (see Figures 4-6 of Aldridge).
The modified invention of Hofmann does not expressly teach a flame resistant shirt wherein the tag has a color selected from the group consisting of orange, red, and yellow.
However, Snedeker teaches a flame resistant shirt (10) comprising a visual indicator (28) wherein the visual indicator has a color selected from the group consisting of orange, red, and yellow (see Figures 1-3, reproduced below for convenience; col. 4, line 59 – col. 5, line 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Hofmann such that the tag has a color selected from the group consisting of orange, red, and yellow as a matter of routine optimization.  Examiner further respectfully notes that Applicant does not provide any particular motivation for configuring the tag to be orange, red, or yellow as opposed to any other contrasting color.

    PNG
    media_image3.png
    874
    630
    media_image3.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732